Opinion by
Mr. Justice Dean,
On May 12,1887, Philip Reidy, the plaintiff, conveyed to his daughter, the defendant, in trust, all his real and personal estate in Philadelphia, consisting of three lots on Lombard street, also about seven hundred and fifty dollars ($750) in cash. The trust was, that the trustee should manage the property and. pay over to the grantor or settlor the net income, quarterly, during 'his natural life. He reserved the power of testamentary disposition of the property. The only possible personal benefit to the trustee was the right to the legal commissions.
The settlor owned some valuable real estate in New York city1-, for which he, at the same time, made a like conveyance to his trustee. There was no right of revocation in either deed.
The trustee accepted the trust and performed its duties until the 24th of May, 1890, when the plaintiff filed this bill against her and Dr. Edward P. Small, her husband, averring:
1. That the trustee had taken advantage of his weak physical condition at the date of the deed, and fraudulently induced him to seal and deliver it.
*5122. That said Jennie A. Small had, while he was prostrated with sickness, and absent in Europe for his health, fraudulently appropriated to her own use the purchase money of real estate in New York, as well as personal property, title papers and other articles, which, on demand, she refused to surrender to him.
He therefore prayed that the deed be canceled, and that she be ordered to restore to him his personal effects.
The defendants denied every averment of fraud or imposition; admitted the execution of the deed; alleged that the trust was a proper one, and that the deed creating it ought not to be canceled.
On the issue thus framed Owen Wister, Esq., was appointed master. From the testimony, he finds there was no fraud or imposition practiced on plaintiff to procure the deed; that Dr. Small, except that he was the husband of Jennie A. Small, had nothing whatever to do with the matter; that plaintiff physically and mentally was able to take care of his person and to manage his own estate; that he had not the advice of independent counsel when lie executed the deed, and did not comprehend sufficiently the scope of it. Therefore, he suggests that a decree be made for the cancellation of the deed, and the restoration to' plaintiff of all the property which passed by it. The decree suggested by the master was adopted by the court, and from that decree this appeal is taken.
There is much testimony but few facts in the case. Reidy, the plaintiff, is a native of England, about seventy-three years of age. He came to this country in 1849. Within two or three years afterwards his wife came, and soon after his daughter Jennie, then about ten years old. The father was a printer and worked rather steadily at his trade, although he was somewhat addicted to the excessive use of liquor. Insanity was hereditary in his family, no less than four members of it having committed suicide while insane; he himself, soon after his arrival in this country, was for some time confined in a lunatic asylum; afterwards he was an inmate of University and Presbyterian Hospitals in Philadelphia for short periods, because he feared insanity, for he had frequent fits of mental depression bordering on insanity. In 1872, his daughter, this defendant, then thirty-one years of age, was married to Dr. Small, a rep*513utable physician, and went to housekeeping with her husband in Philadelphia.
In 1875 Mrs. Reidy, the wife and mother, died, and thereafter, at intervals, Reidy made his home with his daughter. He was a skilled workman, had always earned good wages, and, except as to money paid for liquor, was saving in his habits. His wife and daughter were industrious, thrifty, and ambitious. The result of their joint efforts was the accumulation of considerable property, mainly in improved real estate in Philadelphia and New York, all of which was put in Reidy’s name.
Although industi’ious and saving, he was in no sense of the word a business man; he hated details, distrusted his own judgment as to values, and was always afraid of being cheated. So that as soon as his daughter was able to comprehend his affairs, she was intrusted with the investment of his money, and had, by his express authority in writing, the oversight and management of his property. He was not at all a dull' man, for, by reading and rather acute observation, he had become well informed. But the affectionate side of his character was scarcely perceptible. He had some crude notions of obligation to his wife and daughter, but showed very little tenderness towards either, and not the semblance of self-denial, to promote their comfort and welfare. He was a hard, selfish man. The wife and daughter tried to perform faithfully their duty towards the husband and father, as they understood it; their great anxiety was to get on in the world. They were specially solicitous that he should not squander his liberal earnings for drink, and constantly feared that he would, as he sometimes did, disgrace them by drunkenness. This husband and father, it will be seen, was not a very lovable character, and he got in the way of return from his wife and daughter just about all he was entitled to, a formal observance of the duty which they thought they owed him because of their relation to him; they were not designing as he thought, but simply dutiful.
A close scrutiny of all this testimony leaves no doubt on our minds, that what we have so briefly narrated is a correct statement of the attitude of these parties towards each other for ijjhe years immediately preceding the wife’s death and the date of the deed in 1887. This deed conferred no benefit on the daughter; she did not expect nor did the father intend any.
*514The question then is, what was the motive for the conveyance ? So far as the evidence shows, Reidj1-, after his wife’s death, except this daughter, had none but remote kindred, for whom he felt no sort of attachment. He had a few convivial friends, such as a man of his tastes and habits would have, but he does not seem to have cared specially for any of them. The one living being who stood somewhat close to him was this daughter. He had very little affection for her, but he had quite a high regard for her as a business woman, and had implicit confidence in her judgment and tact in the management of his property. Until nearly four years after the date of this deed, she seems to have been the only person he did not suspect of a desire to cheat him; for years before, all his business was intrusted to her. It is not only probable, but there is no reasonable doubt, that, in 1887, as matters then stood, whether he died testate or intestate, his property would go to her. Both from his testimony and hers they so understood and expected. But he had never been in good health; was a chronic dyspeptic, and at times, after an immoderate indulgence in drink, his nervous system was greatly disordered. The tendency to insanity, which he had inherited, was then perceptibly aggravated; he had distressing forebodings, and thought total insanity impending; distrusted himself, and was filled with suspicion of. all around him; thought somebody would rob him, or influence him to make over his property. These fears were not wholly groundless, for, besides his fear of insanity, he was conscious of his love of drink, and that this at times impelled him to foolish acts with reference to his property. He abhorred poverty, and had a pride in the ownership of property which crops out all through his life. It is not strange, then, he was afraid that in some weak moment he might denude himself of his possessions. He determined to effectually prevent this by executing some paper or writing that would render it impossible.
This idea was not suggested by the daughter; it was. the consciousness of his own physical and mental infirmities and the presence of his own fears that prompted it. He and the daughter consulted on the matter, and she concurred with him in the Opinion that something ought to he done ; Mr. Winship was consulted, and he, in view of the purpose to be accomplished, suggested the deed of trust. It does not matter whether *515Reidy saw Mr. Winship; if the daughter alone saw him, it was at her father’s instance, and for his purpose, not hers. They had interviews, then, with three reputable lawyers, and the trust deeds were drawn and executed, always with the object originally suggested by him, the putting of his property in such a legal shape as would protect it from the cupidity of others and his own insane or foolish disposition of it. This act of his was wholly voluntary on his part, was strongly desired by him and fully understood. Nor was any advantage taken o'f him in drawing the deed; it accomplishes nothing except the end so earnestly sought after by himself. It reserves the entire income of all the property to himself, to be paid to him' quarterly; he retains the power of appointment by will as to-the corpus of the estate. Not a single benefit, except a meagre commission, passes to the trustee. The supervision of her management of the trust always rests with the proper court. She is answerable for neglect or incompetency; if she wastes or mismanages the estate she can be removed, or proper security can be exacted.
Every material fact averred in plaintiff’s bill is found against him by the master. He finds as a fact: (1) Plaintiff desired some arrangement that should save him from likely or unlikely dangers. (2) There is no evidence of fraud. (3) None of conspiracy. (4) The trust is an active one. But he suggests that the deed be set aside, because there is no clause of revocation, and because Reidy did not understand the effect of such an omission.
True, there is no clause of revocation, nor was the absence of it explained, because it was the clearly defined purpose of Reidy to execute an irrevocable trust. It was hot technically a spendthrift trust, for the settlor was in no danger of squandering his estate by the common spendthrift habits. We can well understand, why a clause of revocation should be put in the ordinary spendthrift and drunkard'deed of trust. Reformation may wholly do away with the necessity for the trust, in which case the right of the settlor to the full enjoyment of his property would be unquestioned. But a trust created by an old man in a lucid interval, in terror of impending hereditary insanity, all the more probable because of vicious personal habits, from its very purpose should be irrevocable. A power of *516revocation would defeat the object of the trust; such a settlor would periodically create and periodically revoke the trust, and the revocation would in all probability be for the accomplishment of the act which, in his wiser mood, he sought to guard against by the deed. The true rule, as correctly stated by the master, is laid down in Toker v. Toker, 3 De G. J., & S. 487: “ The absence of a power of revocation is a circumstance to be taken into account, and is of more or less weight according to the other circumstances in the case.” Where the deed confers a gratuity on the grantee, Cooke v. Lamotte, 15 Beav. 234; or a large benefit accrues to the trustee, Wollaston v. Tribe, L. R. 9 Eq. 44; or it appears that no provision was made for a serious contingency, such as the survivorship of the settlor, as in Russell’s Ap., 75 Pa. 269; or where a revocable deed would have answered the purpose of the trust as well as an irrevocable one, Hall v. Hall, L. R. 14 Eq. 365, the absence of a power of revocation becomes important. But the want of such a power in this deed, under the circumstances we have stated, needs no explanation. An explanation would have been necessary if one had been inserted, for the obvious suggestion, then, in view of the purpose, would have 'been, why execute the trust at all, when with such power it is no protection against the very act to be guarded against.
We think the execution of this deed, under all the circumstances, was a wise act on part of plaintiff; both he and his trustee have access to the court, who will see to it that the trust is faithfully executed. There is no reason shown why it should be revoked, while there are many why it should be sustained.
Therefore the decree of the court below is reversed and plaintiff’s bill is dismissed, costs to be paid out of trust estate by Jennie A. Small, trustee.
Mr. Justice Mitchell dissents.